     Case 1:20-cv-01578-NONE-BAM Document 36 Filed 04/27/21 Page 1 of 2


 1

 2

 3

 4

 5

 6

 7

 8                                   UNITED STATES DISTRICT COURT

 9                          FOR THE EASTERN DISTRICT OF CALIFORNIA

10

11   GEORGE AVALOS,                                    Case No. 1:20-cv-01578-NONE-BAM
12                      Plaintiff,                     ORDER GRANTING LENORE ALBERT’S
                                                       REQUEST FOR EXTENSION OF TIME
13          v.
                                                       (Doc. 35)
14   FELIPE GONZALEZ, et al.,
15                      Defendants.
16

17

18          On April 16, 2021, the Court held a hearing on the Order to Show Cause and the request

19   of Lenore Albert to represent defendants in this action. The Court directed Plaintiff to file any

20   supplemental briefing related to the pending United States Bankruptcy Court proceeding and

21   request for temporary restraining order no later than April 23, 2021. Additionally, the Court

22   indicated that if Ms. Albert required additional time to submit the relevant supplemental briefing,

23   then she could file a request for an extension of time supported by good cause. (Doc. 34.)

24          On April 23, 2021, Ms. Albert filed a request for a one-week extension of time to file her

25   supplemental brief. Ms. Albert indicates that additional time is needed because the California

26   State Bar “has not yet finished reversing course and reinstating the license.” (Doc. 35 at 1.) Ms.

27   Albert also indicates that the reporter’s transcript from the temporary restraining order hearing is

28   not yet prepared. (Id. at 2.)
                                                       1
     Case 1:20-cv-01578-NONE-BAM Document 36 Filed 04/27/21 Page 2 of 2


 1          Having considered Ms. Albert’s submission, and good cause appearing, the request for a

 2   one-week extension of time to file her supplemental briefing is HEREBY GRANTED. Ms.

 3   Albert shall file her relevant supplemental briefing on or before Monday, May 3, 2021. Any

 4   further request for an extension of time must be supported by good cause.

 5
     IT IS SO ORDERED.
 6

 7      Dated:    April 26, 2021                            /s/ Barbara   A. McAuliffe            _
                                                        UNITED STATES MAGISTRATE JUDGE
 8

 9

10

11

12

13

14

15

16

17

18

19

20
21

22

23

24

25

26
27

28
                                                    2
